Hill, J.
1. “Where it appears that, the clerk of a trial court has failed to transmit to the Supreme Court, within the time prescribed by law, a bill of exceptions and transcript, and that the plaintiff in error or his attorney ‘has been the cause of the delay, . . by consent, direction, or procurement of any kind,’ the writ of error will be dismissed.” Wheeler v. Crawford, 135 Ga. 148 (69 S. E. 22) ; Wilson v. State, 124 Ga. 30 (52 S. E. 81) ; Budden v. Brooks, 123 Ga. 882 (51 S. E. 727); Civil Code, §§ 6185, 6186.
2. Accordingly, where a bill of exceptions was filed with the clerk of the trial court on October 11, 1912, but the bill of exceptions and transcript were not transmitted to the Supreme Court until November 13, 1912, because the plaintiff in error (who is also an attorney) held the papers in his office, as appears by the certificate of the clerk of the trial court, the bill of exceptions will be dismissed.

Writ of error dismissed.


All the Justices concur.